UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6111


FREDERICK L. HOWELL,

                Plaintiff - Appellant,

          v.

ALAN WILSON, Attorney General for the State of South Carolina,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Joseph F. Anderson, Jr., Senior
District Judge. (4:15-cv-02561-JFA)


Submitted:   June 23, 2016                 Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick L. Howell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Frederick   L.   Howell   appeals    the   district   court’s   order

adopting the magistrate judge’s report and recommendation and

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§§ 1915(e)(2)(B), 1915A (2012).         We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.           Howell v. Wilson, No. 4:15-cv-

02561-JFA (D.S.C. Nov. 17, 2015).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                    2